JOHNSON, Judge,
dissenting:
When considering a petition to withdraw a guilty plea submitted to a trial court after sentencing, it is well-established that a showing of prejudice on the order of manifest injustice is required before withdrawal is properly justified. Commonwealth v. Shaffer, 498 Pa. 342, 345, 446 A.2d 591, 593 (1982); Commonwealth v. Starr, 450 Pa. 485, 490-91, 301 A.2d 592, 595 (1973). Because I believe that the majority has failed to apply this standard, and because I am not persuaded that manifest injustice can be shown in the ipstant case, I must dissent.
The majority states that the trial court “allowed appellant to file post-verdict motions nunc pro tunc.” at 667. The order of the trial court granting post-conviction relief provided, in pertinent part, however:
... [I]t is hereby ORDERED ... that any and all post sentencing rights are hereby reinstated as the Court found that petitioner was abandoned by counsel following sentencing, (emphasis added).1
It seems clear, therefore, that a showing of prejudice on the order of manifest injustice is the proper standard on this appeal.
The majority’s reliance on Commonwealth v. Copper, 273 Pa.Super. 393, 397, 417 A.2d 706, 708 (1980) is, I believe, misplaced. The facts in Copper are clearly distinguishable. There, the defendant had been charged initially with both statutory rape and corrupting a minor by giving alcoholic beverages to a fourteen-year-old ■ girl. Following a trial which resulted in a hung jury, plea bargains were initiated *397and the defendant entered separate pleas of guilty to two counts of corrupting a minor. One count charged that he had supplied alcoholic beverages to the child; the other alleged that he had engaged in sexual conduct with the child. In support of his request to withdraw his pleas of guilty, the defendant in Copper contended that he had not understood the charges to which he was pleading, and had not intended to plead guilty to any sexual contact with the child.
In reversing and remanding for a new trial, our court first noted that the offenses were not fully explained to the defendant during the guilty plea colloquy and that the elements of the crime of corrupting a minor were never outlined for him. Based upon the unique facts in Copper, we then said:
The failure to outline the nature of the offense to appellant on the record destroyed the knowing and intelligent nature of appellant’s guilty pleas. This constituted a manifest injustice which mandated that appellant be permitted to withdraw his pleas of guilty.
273 Pa.Super. at 397, 417 A.2d at 708.
In my view, Copper was not intended to establish, nor will it support, a per se rule relating to an on-the-record outline of the nature of an offense. There is no requirement that a defendant be given what amounts to a short law school course on the nature of the charges he faces. Commonwealth v. Shaffer, 498 Pa. at 355, 446 A.2d at 598 (Concurring Opinion, McDERMOTT, J.).
In the instant appeal, the majority bases its reversal of the judgment of sentence on the fact that appellant was never informed that attempted theft is a necessary element of the crime of robbery. At the hearing on appellant’s Post Conviction Hearing Act petition, appellant himself stated, in response to the Court’s question about what he was doing in the grocery store with a pistol, that he had intentions of securing money. Appellant pled guilty to the robbery charge in exchange for the Commonwealth’s dropping three weapons charges.
*398The thrust of appellant’s argument at the P.C.H.A. hearing was not to the effect that he did not understand theft to be an element of the crime of robbery, but rather that, since he had fled before obtaining the money which he had entered the store to steal, no theft had occurred. In this case, the theft was not completed only because there was a struggle followed by appellant’s flight after he had handed the store’s cashier a note demanding money. Robbery is defined as including an act threatening another with immediate serious bodily injury when the act “occurs in an attempt to commit theft or in flight after the attempt.” 18 Pa.C.S.A. § 3701(a)(2). The P.C.H.A. hearing judge was perfectly justified, therefore, in refusing to interpret appellant’s misconception of the law of robbery as a sufficient basis for a finding that the guilty plea was neither voluntary nor understandingly tendered.
The determination of the existence or non-existence of manifest injustice lies with the trial court in the first instance, Commonwealth v. Starr, 450 Pa. at 471, 301 A.2d at 595. Where, as here, the trial court had the benefit of both the record developed at the guilty plea colloquy as well as appellant’s own testimony at the P.C.H.A. hearing as to his state of mind and understanding at time of sentencing, and where an independent review of that complete record is not persuasive that appellant has met the higher standard for plea withdrawal after sentencing, I am unable to conclude that the trial court committed error in denying the pro se Petitioning for the Withdrawal of Guilty Pleading [sic].
The alleged injustices advanced by Appellant are that the guilty plea was not understandingly tendered in that (1) the formal elements of the crime of robbery were not fully understood by the appellant, and (2) a robbery had not occurred since the theft was not successful. As to these two contentions, the record disposes of the first and the law disposes of the second. Manifest injustice has not been shown as would necessitate a reversal. Since I would affirm the trial court, I must dissent.

. Order of Court, Honorable George H. ROSS, dated March 26, 1981, filed March 30, 1981, Commonwealth v. Schultz, Court of Common Pleas, Allegheny County, Criminal Division, No. CC 7804611.